 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDKentfieldMedicalHospital and Freight Checkers,Clerical Employees&Helpers Union,Local No.856,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca, Petitioner.Case 20-RC-12054July 17, 1975DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOPursuantto a Stipulation for Certification UponConsent Election executed by the parties, and ap-proved by the Regional Director for Region 20 of theNational Labor Relations Board on July 25, 1974, anelection by secret ballot was conducted in the above-entitled proceeding on August 16, 1974, under thedirection and supervision of the Regional Director.At the conclusion of the election, the parties werefurnished with a tally of ballots which showed thatthere were approximately 82 eligible voters and that54 ballots were cast, of which 25 were for Petitioner,none for the Intervenor,' and 28 against the partici-pating labor organizations. There was one unre-solved challenged ballot insufficient to affect the out-come.On August 21, 1974, Petitioner filed timely objec-tions to the election. The Regional Director investi-gated the issues raised by Petitioner's five objectionsand, thereafter, on October 23, 1974, issued andserved on the parties his Report on Objections inwhich he recommended that the Board overrule theobjections in their entirety. After receivingan exten-sion of time in which to file exceptions, the Peti-tioner, on November 10, 1974, filed timely exceptionsto the Regional Director's report. In considering theRegional Director's Report on Objections and thePetitioner's exceptions thereto, the Board was of theview that Petitioner's Objections 1 and 3 raised issuesmore appropriately resolved after hearing. Accord-ingly, on January 17, 1975, the Board issued its OrderDirecting Hearing. Pursuant to that Order, a hearingwas held on February 5 and 6, 1975, before HearingOfficer Leonard Cohen. All parties to the proceedingappeared and were afforded full opportunity to beheard, to examine and cross-examine witnesses, toadduce evidence bearing on the issues, and to filebriefswith the Hearing Officer upon close of thehearing. On March 4, 1975, the Hearing Officer is-sued and served on the parties his Report and Rec-'Local 250,Hospital and Institutional Workers Union,S.E.I.U, AFL-CIO.ommendations in which he recommended that Ob-jections 1 and 3 be overruled and, accordingly, thatthe results of the election be certified. Thereafter, thePetitioner, having received an extension of time inwhich to file exceptions, timely filed exceptions tothe Hearing Officer's Report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the Actto assert jurisdiction.2.The'Petitioner and Intervenor are labor organi-zations claiming to represent certain employees ofthe Employer.3.A question of representation affecting com-merce exists concerning certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute an appropriate unit forthe purpose of collective bargaining within the mean-ing of Section 9(b) of the Act:All employees employed by the Employer at itslocation at 1125-B Sir Francis Drake Boulevard,Kentfield,California, including housekeepingdepartment, including maids, porters, mainte-nance men, janitors, laundry workers; dietarydepartment, including cooks, kitchen helpers,tray girls, dishwashers; nursing department, in-cluding nurses aides, orderlies and child techni-cians; excluding registered nurses, licensed vo-cationalnurses,registeredphysiotherapists,registered occupational therapists, office clericalemployees, guards, and supervisors as defined inthe Act.5.On August 1, 1974, the Employer furnished theRegional Office an election eligibility list, as re-quired byExcelsior Underwear Inc.,156 NLRB 1236(1966). The list contained the names and addresses of82 eligible voters.On the day of the election, August 16, 1974, Em-ployer submitted to the Board agent and representa-tives of Petitioner and Intervenor an addendum totheExcelsiorlist 2 which contained the names of fouradditional employees not on the earlier list, deletedthe names of three employees terminated since sub-2 There isdisagreement as to when the addendum was provided, the Em-ployer taking the position that the addendum was submitted at the preelec-tion conference,the Petitioner that it was submitted upon close of the elec-tion priorto tally. Under eithercircumstance the submission was a late one,the precise timing ofwhichis not relevant to the merits of Petitioner's case.219 NLRB No. 32 KENTFIELD MEDICAL HOSPITAL175mission of the earlier list, and indicated the transferof one employee out of the appropriate unit. Duringthe course of the election another employee, whosename did not appear on either theExcelsiorlistorthe addendum, attempted to vote.3Petitionerallegesthat,inadditiontotheEmployer'somissionof 5 names, 14 addresses of eli-gible voters were incorrectly listed on the list. ThePetitioner contends that the omissions and incorrectaddresses either individually or in combination war-rant setting aside the election.Petitioner presented evidence of only seven incor-rect addresses. Of them, the Employer, at the hear-ing, presented uncontradicted evidence that six ofthose addresses were the most current addresses list-ed in its personnelfiles,so that the Employer canonly be said to have been negligent in submitting one,incorrect address and omitting the names of five eli-gible voters. Although we have, in the past, drawn adistinction between thesubmissionof incorrect ad-dresses and theomissionof names from theExcelsiorlist,awe do not believe that even combining theEmployer's inaccurate submission of one addresswith its failure to provide five additionalnames ofeligible voters amounts to such insubstantial compli-ance with ourExcelsiorrule as to warrant settingaside this election. At most, the Employer's inadver-tence constitutes an error factor of approximately 7percent. Under these circumstances, and in the ab-sence of any evidence whatsoever of the Employer'sbad faith, we shall overrule Petitioner's Objection 1.5Petitioner did not havean electionobserver duringthe election herein. On the morning of the electionthe Petitioner informed the Board agent conductingthe morningsession ofthe election that it was havingtroublesecuringan observer and, further, handed theBoard agent a letter signed by Petitioner's presidentwhich indicated the Petitioner'sdesire tochallengethe ballots of 11 employees. The letter further setforth brief reasons for the challenges. The Boardagent, after twoinitial refusalsto take the letter onthe ground that challenges by the parties were theirown responsibility, accepted the letter without com-ment.Of the 11 individuals named in the letter, 4 ap-peared at the polls. The recordis unclearon whetherone or two appeared to vote at themorning session.The one that clearly did appearat the morning ses-3He voted under challenge.At the close of the election his ballot,with theballots of four other employees who voted under challenge,was opened andcounted pursuant to stipulation of the parties.SeeThe Lobster House,186 NLRB 148 (1970).SCf.Pacific Gamble Robinson CoOmaha Branchd/b/a GambleRobinsonCo., 180 NLRB 532 (1970) (omitting I I percent of names fromExcelsiorlistground for setting aside election);Sonfarrel,Inc,188 NLRB 969 (1971)(approximately 9 percent of eligible voters omitted).sion was challenged by the Board agent on behalf ofPetitioner. The remaining two who appeared to votedid so at the afternoonsession, for which time therehad been a change in Board agents. The Board agentconducting the afternoon session was apparently notinformed of the Petitioner's letter and permittedthese two voters to vote unchallenged, so that a totalof three of the four voters who appeared to vote werepermitted to do so over Petitioner's letter-challenge.Petitioner, in its Objection 3, contends that, undercircumstances where it could not secure an observerand the Board agent was aware of that fact, it wasthe Board agent's responsibility to make all chal-lenges onPetitioner's behalf pursuant to its letter-request. The Hearing Officer concluded that, inas-much as the record evidence was uncontroverted thatone of the three unchallenged voters was an eligiblevoter, there was no reason to set aside the electionherein since the votes of the remaining two voterswho cast unchallenged ballots when coupled with theone unresolved challenge could not have affected theoutcome of the election. We agree that one of thethree voters who cast an unchallenged ballot was, infact, an eligible voter and the ballots of theremain-ing two voters could not have affected the outcomeherein.No prejudice to Petitioner could thus resultfrom the Board agent's failure to make all requestedchallenges under these circumstances, and we there-fore need not reach the merits of Petitioner's conten-tion that the Board agent had a duty to make chal-lenges onPetitioner's behalf.We shall, accordingly,certify the results of the election .6CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of. the validballots has not been cast for either Freight Checkers,ClericalEmployees & Helpers Union, Local No.856, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, orLocal 250, Hospital and Institution Workers Union,S.E.I.U., AFL-CIO, and that neither said labor or-ganization is the exclusive representative of all theemployees in the unit herein involved, within themeaning of Section 9(a) of the National Labor Rela-tions Act, as amended.MEMBER FANNING,dissenting:Iwould direct a second election. The Board agent6 Petitioner filed five objections in this proceeding.In its Order DirectingHeating onObjections 1 and 3, the Boarddid not passupon the merits ofthe remaining objections.Petitionerthus questions whether the scope of theHearing Officer's authority was limited to receiving evidence on ObjectionsIand 3 only.Implicit inour Orderwas the findingthat Objections 2, 4, and5 did notrequire a hearing.Uponconsideration of the entire matter, includ-ing a review of Petitioner'sObjections 2, 4, and 5, we adoptthe RegionalDirector's recommendationthat theybe overruled. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducting the morning session of the election ac-cepted a list provided by Petitioner which requestedthat certain challenges be made by the Board agentin the absence of an observer for Petitioner. The listcontained brief reasons for the requested challenges.One voter on the list appeared to vote during themorning session and his vote was challenged by theBoard agent. The Board agent conducting the af-ternoon session was not told about the list. He per-mitted three voters whose names appeared on thechallenge list to vote without challenge. One of thesehas been found to be, in fact, an eligible voter. Thefact remains, however, that the votes of the remain-ing two unchallenged voters coupled with the unre-solved vote of the individual challenged at the morn-ing session could produce a tie vote in this election.Under such circumstances, where the Board agentundertook to state the challenges of Petitioner, whocould properly assume the morning session Boardagentwould inform her relief, if any, of theexistenceof the list,7 and where the vote could, conceivably, betied,' I believe theomissionof five names from theExcelsiorlist is a failureto comply sufficiently withthat requirement and warrants conducting a secondelection?7 See alsoH& L Distributing Company,206 NLRB 169, fn. I (1973);N.L.R.B.v. Schwartz Brothersand District Record's Inc.,475 F.2d 926 (C.A.D.C., 1973).8 The closeness of thevoteis a factor of significance.Ben Pearson Plant,Consumer Division, BrunswickCorporation,206 NLRB 532 (1973).See, e.g.,Sonfarrel, Inc.,188 NLRB 969 (1971),where the petitioner lostthe election by a minimumof 12 votes and yet theelection was set asidebecause ofthe employer's inadvertent omission of five namesfrom theEx-celsiorlist.See alsoPacific GambleRobinsonCo.,/Omaha Branch d/b/aGamble RobinsonCo.,180 NLRB 532 (1970),where petitionerconceivablylost the election by seven votes and the employer's inadvertent omission offour namesfrom theExcelsiorlist constituted grounds for setting aside theelection.Though the latter case speaks in terms of4 outof 36 eligible votershaving been omitted, or "more than II percent,"Iview the result as appli-cable to the situation here, where the number of names omitted outnumberthe difference in the voteand the Boardagentundertookto statethe chal-lenges but failedto carry through in that respect.